USDC IN/ND case 4:20-cv-00021-PPS-JEM document 53 filed 09/09/21 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  LAFAYETTE DIVISION

LAFAYETTE VENETIAN BLIND, INC.          )
                                        )
           Plaintiff,                   )             Case No. 4:20-cv-00021-PPS-JEM
                                        )
      vs.                               )
                                        )
                                        )
BLINDS TO GO (U.S.), INC. and BLINDS TO )
GO, INC.,                               )
                                        )
           Defendants.                  )
                                        )


    PLAINTIFF’S SUPPLEMENTAL NOTICE OF AUTHORITY AND DISCOVERY

       Plaintiff, Lafayette Venetian Blind, Inc. (“LVB”), by counsel, in reference to Defendants’

discovery motion and accompanying briefs in support and reply (DE 44, 45 and 48), Defendants’

Northern District of Indiana Local Rule 37-1 Certification (DE 46), Defendants’ Notice of Partial

Withdrawal of Requested Relief (DE 50), and Plaintiff’s Notice of Defendants’ L.R. 37-1

Noncompliance and Request for Award of Expenses (DE 52), respectfully provides the

following supplemental notice to the Court.

       1.      Plaintiff LVB recently learned of Litsinger v. Forest River, Inc., No. 3:18-CV-613

DRL-MGG, 2021 U.S. Dist. LEXIS 83190 (N.D. Ind. Apr. 30, 2021), which states: “Contention-

based document requests or interrogatories disguised as actual contention-based document

requests would not be appropriate in light of work product protections.” Id. at n. 9.

       2.      On August 25, 2021, Plaintiff LVB served Plaintiff’s Supplemented Rule 26(a)(1)

Disclosures, attached hereto as Exhibit A. Section III of those Disclosures states Plaintiff’s

damage claims, which are consistent with documents that are attached to Plaintiff’s Amended




                                                 1
USDC IN/ND case 4:20-cv-00021-PPS-JEM document 53 filed 09/09/21 page 2 of 2


Complaint or have been exchanged pursuant to Rule 34. To date, the parties have exchanged

more than eighteen hundred records.

        3.    Defendant Blinds to Go (U.S.), Inc. has refused to produce records for sales

referenced in the disgorgement and counterfeit-sale damage claims stated in the Disclosures. See

Exhibit B. Those withheld records are responsive to requests listed in Defendants’ Brief in

Support of Motion to Compel (DE 45) and are also necessary for third-party subpoenas for

testimony and additional records responsive to those requests. See DE 45 at p. 8 (Defendants

seek “documents concerning any ‘actual confusion’ among relevant consumers . . . as to the

source of . . . Defendants’ ‘Allure’ sheer window coverings”). Meet-and-confer between the

undersigned and Defendants’ counsel regarding Exhibit B is underway.

        Date: September 9, 2021                     Respectfully Submitted,


                                                    /s/ William P. Kealey
                                                    William P. Kealey (Atty. No. 20993-79)
                                                    David M. Stupich (Atty. No. 32166-79)
                                                    STUART & BRANIGIN LLP
                                                    300 Main Street, Suite 900
                                                    P.O. Box 1010
                                                    Lafayette, IN 47902-1010
                                                    Telephone: 765-423-1561
                                                    Facsimile: 765-742-8175
                                                    Email: wpk@stuartlaw.com
                                                            dms@stuartlaw.com
                                                    Attorneys for Plaintiff
                                                    Lafayette Venetian Blind, Inc.



1411817_1




                                                2
